DETAILED ACTION
This communication is responsive to the amendment filed on 05/17/2022
Claims 1-15 and 17 are canceled.
Claims 16, and 18-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Referring to claim rejections under 35 U.S.C. 101 as the claims are directed to the abstract idea (see Remarks, page 4 of 6), the rejections have been withdrawn because claims 1, 3-9, and 11-15 are canceled.
Referring to claim rejections under 35 U.S.C. 103 (see Remarks, page 4 of 6), the rejections have been withdrawn because claims 1, 3-9, and 11-15 are canceled.

Reasons for Allowance
The claims have been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 16, 18-20 (re-numbered as 1-4) are allowable (see section of “Allowable Subject Matter”, page 29, of Final Office action mailed on 04/18/2022).
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 16 as a computer program with a set of instructions stored on non-transitory memory to be implemented by a computer system, the prior art made of record, singularly or in combination, does not teach the combined limitations considered as a whole include the particular steps of “obtain a first user input via manipulation of a first graphical control element of the set of graphical control elements, the first user input indicating an organization identifier (org_id) to be used for obtaining data in response to a user-issued query; obtain a second user input via manipulation of a second graphical control element of the set of graphical control elements, the second user input indicating a user identifier (user_id) to be used for obtaining data in response to the user-issued query; obtain a third user input via manipulation of a third graphical control element of the set of graphical control elements, the third user input indicating the user-issued query; and the user interface comprises a table, the table including a record for each query plan of the set of query plans, each query plan is associated with individual fourth graphical control elements of the set of graphical control elements, and the individual fourth graphical control elements are used to pin an associated query plan to the org id or the user_id for the user-issued query." These combined limitations are disclosed/defined in the Applicant’s drawings (Figs. 4-5), and specification (paragraphs [53-55], [64-67], and [71])
The above indicated limitations combine together with the other limitations of the independent claim 16 are novel and non-obvious over the prior art of record. The dependent claims 18-20, being definite, enabled by the specification, and further limiting to the independent claim 16 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169